Citation Nr: 0516662	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a low back injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied an 
increased disability evaluation for residuals of a back 
injury and denied service connection for a neck disability.  

A review of the record reflects that a motion to advance on 
the docket was filed in April 2004. By letter dated in May 
2004, the Board ruled favorably on the motion to advance this 
case on the docket. See 38 C.F.R. § 20.900 (c) (2004).

The Board remanded this case in May 2004 for further 
development.  Subsequently, the veteran was assigned a 20 
percent rating, up from 10 percent, for his service-connected 
low back disorder effective from the date of his claim.  The 
issue is still on appeal for entitlement to a rating in 
excess of 20 percent.  The case has returned for appellate 
decision. 

The issue of entitlement to an increased disability 
evaluation for residuals of a low back injury, currently 
evaluated as 20 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's cervical spine disorder is not etiologically 
related to his service-connected low back disorder or to his 
military service.




CONCLUSION OF LAW

Service connection for a cervical spine disorder on a direct 
basis or secondary to a service-connected disability is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, and 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for a Cervical Spine 
Disorder
on a Direct or Secondary Basis.

The veteran contends that his cervical spine disorder is due 
to an in service injury or as secondary to his service-
connected low back disorder.

Service connection may be granted if the evidence shows that 
the disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by service-connected disability. 
Allen v. Brown, 7 Vet. App. 437 (1995).  In this case, 
particularly with regard to the neck disorder, the veteran is 
not contending that this disorder is the result of his 
military service.  Rather, he contends that the neck disorder 
was caused by the service-connected low back disorder.

A review of service medical records fails to reveal any 
indication of a neck disorder.  Detailed evaluations of the 
veteran's service-connected low back disorder during service 
fail to note a neck disorder.  This fact provides negative 
evidence against the veteran's claim.

In January 2002, the veteran filed his service connection 
claim for a neck disorder, to include as secondary to his 
service-connected low back disorder.

In December 2002, the veteran submitted a timely notice of 
disagreement with the June 2002 rating decision that, in 
pertinent part, denied service connection for a neck 
disability. Moreover, the veteran has asserted that his neck 
disability is secondary to his service-connected residuals of 
a back injury.

The RO issued a statement of the case regarding this issue in 
April 2005, and the veteran's representative filed a 
statement several days later, which the Board accepts as a 
timely substantive appeal.

The veteran's service medical records are negative for 
complaints or findings of a neck disorder.

The veteran's private physician, C.R.B., M.D., submitted a 
letter in January 2002 in which he discussed the veteran's 
neck disorder.  Dr. C.R.B. noted that the veteran apparently 
had a cervical problem with a history of an injury to his 
neck when a piece of wire rolled off a truck and hit him.  
The doctor further reported that he assumed that the neck 
injury was service connected.  The Board finds that this 
evidence lacks probative weight because Dr. C.R.B. had not 
reviewed the veteran's service medical records.  Clearly, the 
doctor supplied this letter based on a history provided by 
the veteran because the service medical records are negative 
for findings of a neck injury.

In April 2002, a VA examiner diagnosed the veteran with 
degenerative disc disease of the cervical spine, which was 
moderately severe.  The examiner, however, did not provide an 
opinion regarding how the cervical spine disorder began or 
whether it was caused or aggravated by the service-connected 
low back disorder.

In September 2004, the AMC received treatment records from 
Dr. C.R.B.  According to a January 2002 x-ray study, the 
veteran had cervical spondylosis with degenerative changes, 
particularly at C4-6.  A January 2002 magnetic resonance 
imaging (MRI) study revealed degenerative canal stenosis at 
C5-6, multilevel osteophytic neuroforaminal stenoses, central 
disc protrusion with out significant mass effect at C3-4, and 
right lateral disc protrusion at C6-7.  This evidence 
confirms that the veteran has a current cervical spine 
disorder, but it does not relate it to service or the 
veteran's service-connected low back disorder.  

Other treatment reports from Dr. C.R.B.'s do not provide a 
medical opinion linking the veteran's current cervical spine 
disorder to service or to his service-connected low back 
disorder.  Therefore, the Board finds that this evidence is 
not relevant to the issue on appeal.

In a December 2004 report, a VA examiner found no 
relationship between the veteran's service-connected low back 
disorder and his cervical spine disorder.  To paraphrase, the 
examiner found no causal connection between the cervical 
spine problem and his lower back problems.  No reference was 
made in any of the service medical records regarding a neck 
injury.  Furthermore, the record showed that the veteran 
never sought medical attention for his neck while in the 
military.  The examiner concluded that the veteran's cervical 
spine disorder was related to the normal aging and wear and 
tear process, and not in any way causally related to service 
activities or injuries.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Based on the medical evidence as a whole, the Board must find 
that the VA examination of December 2004 is entitled to great 
probative weight.  The examiner has had the opportunity to 
examine the veteran, has had the opportunity to review the 
veteran's claims folder, and has provided a detailed analysis 
of the veteran's condition.

With regard to the medical opinion of Dr. C.R.B., the Board 
must find that it is entitled to very limited probative 
value.  In this regard, it is important to note that Dr. 
C.R.B. did not base his letter on a review of the veteran's 
service medical records.  Instead, he indicated that he 
assumed that the neck disorder was service connected.  Dr. 
C.R.B. provides little information to support his opinions 
regarding an association between these conditions.  
Accordingly, his opinion is entitled to limited probative 
value.

It is important to note that the Board has also had the 
opportunity to review the post-service medical records in 
great detail. Medical evidence fails to indicate that the 
cervical spine disorder emerged from the veteran's low back 
disorder.  The medical evidence of record clearly supports 
the opinion of the VA examiner in December 2004.  
Accordingly, the veteran's claims must fail on a direct and 
secondary basis.

With regard to the veteran's own opinion that these disorders 
are related to his low back disorder, the Board must find 
that the veteran is not medically qualified to make such a 
determination. Simply stated, the veteran does not have the 
medical expertise to associate his current disorders with his 
service-connected low back disability. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

II.  Veterans Claims Assistance Act

The Board has considered the legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in letter dated in May 2004 of 
what information and evidence was needed to substantiate his 
service-connection claim for a cervical spine disorder, 
including on a secondary basis.  The letter also advised him 
of the information and evidence that should be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  On page two of the May 
2004 letter, the RO wrote in underlined print:

Please submit medical evidence on your current neck 
disability as well as evidence showing a connection 
between your neck disability and your service connected 
low back injury condition...

In July 2004, the veteran responded to the May 2004 letter 
that he did not have any other medical evidence to provide.

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letter was 
provided after the RO's original adjudication of the issue.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a cervical spine 
disorder on a direct or secondary basis is denied.


REMAND

The Board remanded the issue of a rating in excess of 10 
percent for the low back disorder in May 2004.  The remand 
instructions were followed and the veteran was scheduled for 
a VA examination in December 2004.

As a result of the requested development, a 20 percent rating 
was assigned for the veteran's low back disorder effective 
from the date of his claim.  He was notified of the increase 
in March 2005.  There is no indication that the veteran has 
withdrawn his appeal for this issue. 

Nevertheless, a supplemental statement of the case was not 
subsequently issued to the veteran that included a discussion 
of the decision with respect to this issue.  This must be 
done in order to perfect this issue before the Board may 
address it on appeal. See 38 C.F.R. §§ 19.31(b) (when a 
supplemental statement of the case must be furnished), 19.37 
(consideration of evidence received at the RO prior to 
transfer of the record to the Board). Therefore, on remand, 
the evidence must be considered and a supplemental statement 
of the case be issued to the veteran.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The AMC should readjudicate the claim for 
a rating in excess of 20 percent for a 
low back disability.  This readjudication 
must consider all evidence of record.  If 
the disposition of the claim remains 
unfavorable, the AMC should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the appropriate period of time for 
response.  See 38 C.F.R. § 19.31.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


